        Case 1:18-cv-02637-LGS-SDA Document 207 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 2/24/2021
    SM Kids, LLC, as successor-in-interest to
    Stelor Productions, LLC,
                                                                 1:18-cv-02637 (LGS) (SDA)
                                     Plaintiff,
                                                                 ORDER
                         -against-

    Google LLC et al.,

                                     Defendants.


STEWART D. AARON, United States Magistrate Judge:

          WHEREAS, in accordance with the Protective Order (ECF No. 48) and the Court’s Individual

Practices, the parties must seek permission to file documents under seal; and

          WHEREAS, the parties have filed documents under seal at ECF Nos. 137, 149, 179, 187,

194, 199, 200 and 2031 without an accompanying sealing request.

          NOW, THEREFORE, it is hereby ORDERED that, no later than March 26, 2021, the parties

shall file a joint letter setting forth the specific basis for why confidential treatment is justified

with respect to each of these documents. 2 The parties are reminded that filing under seal must

be narrowly tailored and consistent with the presumption of public access to judicial documents.

See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006); see also Brown v.

Maxwell, 929 F.3d 41, 47 (2d Cir. 2019).




1
 During oral argument on February 22, 2021, Defendants indicated an intention to withdraw the Letter
Motion filed at ECF No. 202/203. If they do so, the joint letter need not address this Letter Motion.
2
 Henceforth, the parties shall comply with the Individual Practices of Judge Schofield and Judge Aaron, as
applicable, with respect to the sealing of documents.
    Case 1:18-cv-02637-LGS-SDA Document 207 Filed 02/24/21 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              February 24, 2021

                                    ______________________________
                                    STEWART D. AARON
                                    United States Magistrate Judge




                                    2
